Citation Nr: 0803419	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-40 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had verified active service from August 1969 to 
February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 RO rating decision, 
which, in pertinent part denied service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

The veteran claims service connection for PTSD based on 
alleged stressors in Vietnam.  His service personnel records 
indicate that he was not awarded decorations evidencing 
combat.  Such records indicate that the veteran's 
occupational specialty was listed as a machinist.  He had one 
year, six months, and nine days of foreign and/or sea 
service.  The service personnel records indicate that the 
veteran served in the 170th Aviation Company and the 238th 
Aerial Weapons Company while he was in Vietnam.  A June 2004 
response from the National Personnel Records Center (NPRC) 
indicated that the veteran served in Vietnam from October 
1970 to October 1971.  His service medical records do not 
show treatment for any psychiatric problems including PTSD.  

Post-service private and VA treatment records show treatment 
for disorders including PTSD.  

The veteran has reported various stressors.  For example, in 
a September 2005 response to a PTSD questionnaire, he stated 
that he was with the 170th Aviation Company in Vietnam from 
October 1970 to January 1971.  He stated that the 170th 
Aviation Company supported the Montagnard Hospital in Kontum 
from July 1970 to December 1970 and that it then moved to 
Camp Holloway in Pleiku.  The veteran reported that while in 
Kontum and Pleiku, his best friend, D. K., was wounded on 
base by friendly fire when a rocket from a gunship discharged 
and accidentally took off his leg above the knee in his thigh 
region.  He related that he visited his friend in Pleiku 
Hospital and that his leg looked like a "bone in ham".  He 
noted that to this day, he could not look at hams in the 
supermarket without remembering the horrific event.  The 
veteran reported another stressful event as a situation where 
a Vietcong soldier stepped on a land mine and was 
decapitated.  He noted that the head landed on his foot, 
creating a macabre scene.  The veteran further indicated that 
rocket attacks, mortar attacks, and "sappers" were an 
everyday occurrence when he was with the 170th Aviation 
Company.  He stated that he was in a constant threat of death 
or serious injury while assigned to guard duty in the tower 
and also along the perimeter. 

The veteran indicated that in January 1971, the 170th 
Aviation Company moved to Tuy Hoa and was reassigned to the 
238th Aerial Weapons Company.  He stated that the 170th 
Aviation Company was assigned in support of special 
operations and group missions which involved clandestine 
missions outside the borders.  The veteran reported that he 
was in the 238th Aerial Weapons Company from January 1971 to 
October 1971.  He stated that such company returned to Tuy 
Hoa in April or May 1971.  The veteran related that in early 
May 1971 and June 1971, the 238th Aerial Weapons Company 
started to "stand down" at the same time that the North 
Vietnamese chose to battle U.S. Forces in the largest battle 
in II Corps that year.  He indicated that the 238th Aerial 
Weapons Company survived mortar and rocket attacks in 
addition to "sapper" attacks and that such was particularly 
hard for him when he was assigned to guard and perform border 
patrol.  Finally, the veteran reported that the Tuy Hoa 
location was near a beach and that many soldiers of the 238th 
Aerial Weapons Company swam in shark infested waters and were 
attacked and eaten.  

The veteran has specifically stated that he was exposed to 
stressors, including mortar fire.  The Board observes that a 
mortar attack on one's unit may be accepted as a stressor 
event that could be verified and, in some cases, form the 
basis of a PTSD diagnosis.  See Pentecost v. Principi, 16 
Vet. App. 124 (2002).  

The Board notes that there is no indication in the record 
that there has been an attempt to verify the veteran's 
reported stressors through the U.S. Army and Joint Services 
Records Research Center (JSRRC).  Therefore, an attempt to 
verify the veteran's alleged stressors and to obtain relevant 
unit histories should be made.  

If any stressor is verified, the veteran should be scheduled 
for a VA examination to determine whether or not he has PTSD 
due to a verified stressor.  Prior to any examination, any 
outstanding records of pertinent medical treatment should be 
obtained.  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Thus, on remand the RO should 
ensure that corrective notice has been provided. 
        
Accordingly, these issues are REMANDED for the following:  

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that advises 
the veteran that a disability rating and 
effective date will be assigned if 
service connection is awarded, to include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Ask the veteran to identify all 
medical providers who have treated him 
for PTSD since his separation from 
service.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already in the 
claims folder.  Specifically, VA 
treatment records since October 2005 
should be obtained.  

3.  Request that the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
or other official source, investigate and 
attempt to verify the veteran's alleged 
stressors, to specifically include the 
rocket attacks, mortar attacks, and 
"sapper" attacks while he was serving 
with the 170th Aviation Company from 
October 1970 to January 1971; the injury 
to his friend, D. K., while service with 
the 170th Aviation Company during that 
same period; and the rocket attacks, 
mortar attacks, and "sapper" attacks 
while he was serving with the 238 Aerial 
Weapons Company from April 1971 to June 
1971, and any other stressor for which 
the veteran provides sufficient detail.  
JSRRC should also be asked to provide the 
histories of the veteran's units during 
the time he was in Vietnam.  If more 
detailed information is need for this 
research, the veteran should be given and 
opportunity to provide it.  

4.  If, and only if, a stressor is 
verified, schedule the veteran for a VA 
psychiatric examination to determine 
whether he suffers from PTSD as a result 
of a verified stressor.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  

5.  Thereafter, review the veteran's claim 
for entitlement to service connection for 
PTSD.  If the claim is denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  


	(CONTINUED ON NEXT PAGE)




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

